Case 6:20-cv-00077-SEH Document 20 Filed 04/09/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DEENA WASHINGTON,
Plaintiff, No. CV 20-77-H-SEH
VS.
ORDER

UNITED PARCEL SERVICE, INC.,

 

Defendant.

 

On February 17, 2021, the Court ordered Plaintiff's counsel to appear and
show cause why the case should not be dismissed for failure serve Defendant with
process.

On February 26, 2021, Plaintiff was granted until March 12, 2021, in which
to effect service.” Service was made on March 3, 2021.3

Defendant requested and was granted additional time “in which to serve its

 

1 See Doc. 3.
2 See Doc. 4.

3 See Doc. 5.
Case 6:20-cv-00077-SEH Document 20 Filed 04/09/21 Page 2 of3

response to Plaintiff's Complaint.”

Defendant’s Motion to Dismiss Pursuant to FRCP 4(m) & 12(b)(5) was
filed on March 29, 2021.°

By order of March 30, 2021,° the Court ordered an expedited hearing on
Defendant’s March 29, 2021, motion.

Responsibilities of the Court include administration of justice in a manner
that will yield full and fair disposition of issues presented.

The Court may, in its discretion, grant additional time to complete service.’
It has done so.

No useful purpose would be served by further delay in address and
resolution of Defendant’s pending motion.®

ORDERED:

1. Defendant’s Motion to Dismiss Pursuant to FRCP 4(m) & 12(b)(5)’ is

DENIED.

 

4 See Doc. 8 at 2.
> See Doc. 11.
6 See Doc. 14.

* Mann v. American Airlines, 324 F.3d 1088, 1090-91 (9th Cir. 2003); In re Sheehan, 253
F.3d 507, 512-13 (9th Cir. 2001).

® Doc. 11.

° Doc. 5.
Case 6:20-cv-00077-SEH Document 20 Filed 04/09/21 Page 3 of 3

2. Defendant shall file an answer to the Complaint on or before April

23, 2021.

DATED this gt day of April, 2021.

aw
SAM E, HADDON
United States District Judge
